DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to the election by applicant on 10/26/2021.
Claims 1 - 11 were elected by applicant due to restriction requirement. 
Claims 12 - 20 were cancelled by Applicant by applicant due to restriction requirement. 
Claims 21 - 29  are new claims submitted by Applicant. 
Claims 1 - 11  and 21 - 29 are currently pending and have been examined.
This action is made non-final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 21, and 27 (and claims 2 - 11, 22 - 26, and 28 - 29 due to their dependencies) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). 
In the present applicant, Claims 1, 21, and 27 set forth “determining, based on the electronically scanning, an interdependency among all the rules in the plurality of containers"  where "determining" however is not supported in the specification as to how the applicant is "determining" in order to show possession of the invention at the time of filing.    While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of  “determining, based on the electronically scanning, an interdependency among all the rules in the plurality of containers".  Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to "determine" such interdependency as above, i.e., how to program the disclosed generic computer to perform the claimed function, then a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 3, 11, and 21 - 29 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more (note that original claims 12 - 20  have been cancelled by Applicant, and that original claims 4 - 10 have no rejection pursuant to 35 USC 101).

Independent claim 1 is directed to a method (process), independent claim 21 is directed to a system (machine), and independent claim 27 is directed to a CRM (composition), all of which are statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 1 (and claims 27 and 29 as above) recites:
accessing a first graph that includes a plurality of containers, wherein each of the plurality of containers contains one or more rules; scanning data corresponding to rules in each of the plurality of containers; determining an interdependency among all the rules in the plurality of containers; and generating a second graph that includes all of the rules of each of the plurality of containers, but not the containers themselves.
Several dependent claims further refine the abstract idea of claim 1 (27,29):
executing the second graph via the rule engine (2,22); wherein the executing the second graph is performed in response to receiving a request to process a transaction (3); wherein at least a subset of the rules are associated with fraud prevention or with user personalization (11); identifying a first subset of the rules; identifying a second subset of the rules and executing rules (21); identifying then processing different sorts of data (25, 26, 29).  
The claim(s) thus recite the abstract idea of:
Scanning multiple transaction for potential fraud or other event(s) 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The rule engine, computer scanning, processors, non-transitory memory, computer system, and non-transitory machine-readable medium, additional limitations of the claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above also lack any elements, whether computer related (including the rule engine, computer scanning, processors, non-transitory memory, computer system, and non-transitory machine-readable medium), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The dependent claims are also directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 3, 11, and 21 - 29 are not patent-eligible pursuant to 35 USC 101.  
 
Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 11 and 21 - 29 are rejected pursuant to 35 USC 103 as being unpatentable over Luk (US20120317013A1) in view of Faith (US20130346294A1).

Regarding claims 1, 21, and 27:
Luk discloses:
accessing a first graph that includes a plurality of containers, Examiner utilizes Broadest Reasonable Interpretation (BRI) of claim terms to interpret this limitation to include the meaning that: the said "containers" may be transactions, (for example, a user transaction(s)), and the term "graph" is any pictorial representation and/or depiction of any sort whatsoever of these transactions (note that these interpretations are consistent with the light of the Specification [71, 72, 74, Fig. 7]),  that said, examiner notes that Fig. 1 to Luk has several "containers" (i.e., set(s) of user transactions)  that are depicted   vis a vis their potential involvement in a fraud (or other event) detection process  and ("For example, the new transaction 1602 may be an Internet banking password change. Upon receipt of the new transaction 1602, the real-time scoring 1604 determines the type of transaction, consults the transaction type—model rules 1608, and selects a model from the pool of models 1606. In this example, a fraud likelihood predictive model is selected. The transaction type-model rules dictate that an authorization model is not selected because for this transaction, there is no monetary transaction to authorize. The real-time scoring applies the fraud likelihood predictive model to generate a score 1610 identifying whether the password change is likely fraudulent. If the password change is likely fraudulent, then the change may be prohibited. If the transaction score 1610 identifies a low likelihood of fraud, then the password change may be allowed.", [069]); 
wherein each of the plurality of containers contains one or more rules comprising computer code and ("Additionally, the methods and systems described herein may be implemented on many different types of processing devices by program code comprising program instructions that are executable by the device processing subsystem. The software program instructions may include source code, object code, machine code, or any other stored data that is operable to cause a processing system to perform the methods and operations described herein.", [081]);
is configured for sequential execution by a rule engine; Examiner here utilized BRI to interpret this limitation to include the meaning that a multiplicity of transactions may be analyzed in some order ("For example, a number of raw data values to be used for different inputs to the model 1208 may be specified (e.g., aggregate and average the last 100 transaction values for a particular point of sale location).", [058]) and ("Transaction data associated with a segment is aggregated based on a particular attribute. The aggregate transaction data is provided to a predictive model to generate a fraud score. New transaction data is received describing a new transaction, wherein the new transaction includes the particular attribute. A real-time score is provided indicating a likelihood of fraud for the new transaction, wherein the score is based at least in part on the fraud score generated using the aggregate transaction data.", [ABSTRACT]) and ("Multiple scores may be generated for a given transaction. The generated scores are returned to the OSE 1114. The OSE 1114 may process client defined rules and transmit results to the USC 1110.", [056]), multiple transactions are handled in a certain order by the process / system and its rule engine; 
electronically scanning the computer code corresponding to the one or more rules in each of the plurality of containers; Examiner here utilizes BRI to interpret this limitation to include the meaning the system reads computer code pertaining, for example, to the so called "containers" (i.e., transaction(s))  which have applicable rules as above ("Additionally, the methods and systems described herein may be implemented on many different types of processing devices by program code comprising program instructions that are executable by the device processing subsystem. The software program instructions may include source code, object code, machine code, or any other stored data that is operable to cause a processing system to perform the methods and operations described herein.", [081]);
determining, based on the electronically scanning, an interdependency among all the rules in the plurality of containers; and ("Transaction data associated with a segment is aggregated based on a particular attribute. The aggregate transaction data is provided to a predictive model to generate a fraud score.", [ABSTRACT]);
Luk does not expressly disclose, but Faith teaches:
generating, based on the determining, a second graph that includes all of the rules of each of the plurality of containers, but not the containers themselves, Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions, as above) by putting transaction data and rule data into separate dBases.
wherein at least some of the rules are configured for parallel execution by the rule engine; ("Embodiments of the invention provide the further technical advantage of enabling parallel execution of the disclosed methods. In some embodiments, the methods disclosed may be divided into separate map and reduce phases. The map phase may be used to take a key-value pair and transform it from one domain to another domain. The reduce phase may be used to combine some or all values sharing the same key into a single value in the same domain. Dividing a method into map and reduce phases allows the method to be executed in parallel using a large cluster of computers, enabling the method to scale to very large amounts of data.", [065]);
wherein at least one of the accessing, the electronically scanning, the determining, and the generating is performed using one or more hardware processors.  ("The method comprises receiving, by a processor, transaction data comprising a plurality of fields, wherein each field is associated with one or more field values, identifying one or more field combinations using the fields, determining a field combination signal-to-noise value for one of the identified field combinations, wherein the field combination signal-to-noise value is determined using one or more field value combination signal-to-noise values, and selecting a field combination, wherein the field combination is used to generate a rule.", [006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.
Regarding claims 2 and 22:
The combination of Luk and Faith disclose all the limitations of claims 1 and 21:
Faith further teaches
executing the second graph via the rule engine.  ("Embodiments of the invention provide the further technical advantage of enabling parallel execution of the disclosed methods. In some embodiments, the methods disclosed may be divided into separate map and reduce phases.", [065]), and see Fig. 2 as above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.

Regarding claim 3:
The combination of Luk and Faith disclose all the limitations of claim 2:
Faith further teaches:
wherein the executing the second graph is performed in response to receiving a request to process a transaction.  ("One embodiment of the invention discloses a computer-implemented method for selecting a field combination. The method comprises receiving, by a processor, transaction data comprising a plurality of fields, wherein each field is associated with one or more field values, identifying one or more field combinations using the fields, determining a field combination signal-to-noise value for one of the identified field combinations, wherein the field combination signal-to-noise value is determined using one or more field value combination signal-to-noise values, and selecting a field combination, wherein the field combination is used to generate a rule.", [006]), a request  to process a transaction  is routinely made in this system that generates a second "graph" as above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.

Regarding claims 4 and 23:
The combination of Luk and Faith disclose all the limitations of claims 1 and 21:
Faith further teaches:
wherein the at least some of the rules that are configured for parallel execution do not depend on one another.  ("It should be noted that the although the terms above may include a meaning relating to fraudulent transactions, embodiments of the invention are not so limited. For example, embodiments of the invention may generally relate to “rule graphs”, “rule trees”, “rule parameters”, “rule output files”, normalized scores”, “candidate rules”, and “finalized rules”. It is noted that the methods disclosed for embodiments of the invention may generally be applied in domains other than fraud rule generation.", [062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.
Regarding claim 5:
The combination of Luk and Faith disclose all the limitations of claim 1:
Faith further teaches:
wherein the electronically scanning is based on an abstract syntax tree of a computer programming language with which the computer code corresponding to the one or more rules in each of the plurality of containers are programmed.  Examiner again adopts BRI and interprets the undefined claim term "abstract syntax tree" to include a tree / branch pictorial representation adopting text or pseudo text (including code) triggering various decision points in the tree to be made by the system, that said   .   .    See Fig's 15 - 18 and   ("The fraud rule graph may be used to construct a “fraud rule tree” which spans one or more of the vertices in the fraud rule graph. A fraud rule tree may be converted to a “candidate fraud rule”. Each edge in the fraud rule tree represents a logical conjunction or disjunction of the field value in a candidate fraud rule corresponding to the fraud rule tree. For example, in some embodiments, if a fraud rule tree contained a single edge connecting a vertex representing “Card Present” to a vertex representing “Less than $100”, the corresponding candidate fraud rule would trigger on Card Present transactions with a transaction amount less than $100.", [056]) and ("A “field value signal-to-noise value” (field value SNV) may include the SNV of transactions with a specific field value. For example, in some embodiments, a field value SNV for transactions having a “Merchant Category” field value of “Retail” may be calculated using all transactions having the “Merchant Category” field value of “Retail”. A “field signal-to-noise value” (field SNV) may include a combination of field value SNVs for all field values associated with the field. For example, the field SNV for the “Merchant Category” field may be calculated by combining the field value SNVs for “Food”, “Gas”, and “Retail”. If there are 5 non-fraudulent transactions having the field value “Gas” and 2 fraudulent transactions having the field value “Gas”, then in one embodiment, the SNV=(2/5)×(2 +5)=2.8.", [048]) and ("A “fraud rule output file” may be used to refer to any file comprising one or more fraud rules. The fraud rules may be encoded in any human-readable or machine-readable format. In some embodiments of the invention, the fraud rule output file may be used to integrate the fraud rules into a fraud detection engine or fraud manager user interface. The fraud rule output file may be stored in any suitable format, including a markup language, such as XML, an object notation such as JSON, or a declarative language such as Prolog.", [061]), "abstract syntax trees" are used vis a vis trees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.
Regarding claims 6, 24, and 28:
The combination of Luk and Faith disclose all the limitations of claims 5, 21, and 27:
Faith further teaches:
wherein the electronically scanning comprises: parsing the computer code based on the abstract syntax tree; and determining, based on the parsing, one or more common variables among multiple rules. ("Embodiments of the invention provide the further technical advantage of enabling parallel execution of the disclosed methods. In some embodiments, the methods disclosed may be divided into separate map and reduce phases. The map phase may be used to take a key-value pair and transform it from one domain to another domain. The reduce phase may be used to combine some or all values sharing the same key into a single value in the same domain. Dividing a method into map and reduce phases allows the method to be executed in parallel using a large cluster of computers, enabling the method to scale to very large amounts of data.", [065]), the words/code respecting the abstract syntax tree may be parsed as above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.

Regarding claim 7:
The combination of Luk and Faith disclose all the limitations of claim 1:
Luk further teaches:
identifying a first subset of the rules as Input/Output bound (I/0 bound) rules; identifying a second subset of the rules as Central Processing Unit bound (CPU bound) rules; and executing the I/O bound rules separately from the CPU bound rules.  ("The generated scores are returned to the OSE 1114. The OSE 1114 may process client defined rules and transmit results to the USC 1110. The USC may transmit updated signatures to the signature database 1112, and a copy of the transaction may be forwarded to a reporting history database 1118.", [56]) and ("A processing system 1854 labeled CPU (central processing unit) (e.g., one or more computer processors), may perform calculations and logic operations required to execute a program. A processor-readable storage medium, such as read only memory (ROM) 1856 and random access memory (RAM) 1858, may be in communication with the processing system 1854 and may contain one or more programming instructions for performing the method of implementing and enterprise data management system.", [75]).
Regarding claim 8:
The combination of Luk and Faith disclose all the limitations of claim 7:
Luk further teaches:
wherein: the I/O bound rules, when executed, load data from sources outside the first graph via one or more electronic network components; and the CPU bound rules, when executed, do not load data from sources outside the first graph via the one or more electronic network components.  ("The generated scores are returned to the OSE 1114. The OSE 1114 may process client defined rules and transmit results to the USC 1110. The USC may transmit updated signatures to the signature database 1112, and a copy of the transaction may be forwarded to a reporting history database 1118.", [56]) and ("A processing system 1854 labeled CPU (central processing unit) (e.g., one or more computer processors), may perform calculations and logic operations required to execute a program. A processor-readable storage medium, such as read only memory (ROM) 1856 and random access memory (RAM) 1858, may be in communication with the processing system 1854 and may contain one or more programming instructions for performing the method of implementing and enterprise data management system.", [75]).
Regarding claim 9:
The combination of Luk and Faith disclose all the limitations of claim 7:
Luk further teaches:
wherein the executing the I/O bound rules separately from the CPU bound rules comprises: executing the I/O bound rules with a first pool of threads; and executing the CPU bound rules with a second pool of threads.  ("The generated scores are returned to the OSE 1114. The OSE 1114 may process client defined rules and transmit results to the USC 1110. The USC may transmit updated signatures to the signature database 1112, and a copy of the transaction may be forwarded to a reporting history database 1118.", [56]) and ("A processing system 1854 labeled CPU (central processing unit) (e.g., one or more computer processors), may perform calculations and logic operations required to execute a program. A processor-readable storage medium, such as read only memory (ROM) 1856 and random access memory (RAM) 1858, may be in communication with the processing system 1854 and may contain one or more programming instructions for performing the method of implementing and enterprise data management system.", [75]), the data streams may be separately processed using different threads.
Regarding claim 10:
The combination of Luk and Faith disclose all the limitations of claim 7:
Faith further teaches:
wherein the at least some of the rules that are configured for parallel execution are the I/O bound rules. ("Embodiments of the invention provide the further technical advantage of enabling parallel execution of the disclosed methods. In some embodiments, the methods disclosed may be divided into separate map and reduce phases. The map phase may be used to take a key-value pair and transform it from one domain to another domain. The reduce phase may be used to combine some or all values sharing the same key into a single value in the same domain. Dividing a method into map and reduce phases allows the method to be executed in parallel using a large cluster of computers, enabling the method to scale to very large amounts of data.", [065]), I/O data may be executed in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.
Regarding claim 11:
The combination of Luk and Faith disclose all the limitations of claim 1:
Luk further teaches:
wherein at least a subset of the rules are associated with fraud prevention or with user personalization.  ("Systems and methods are provided for scoring transaction data representative of transactions of disparate types transaction data describing a transaction that has occurred is received. The transaction data is stored in a plurality of segments, where a segment is formatted according to a template, where the template is selected based on an attribute of the transaction, and where the attribute is a customer attribute, an activity attribute, or a channel attribute. Transaction data associated with a segment is aggregated based on a particular attribute. The aggregate transaction data is provided to a predictive model to generate a fraud score. New transaction data is received describing a new transaction, wherein the new transaction includes the particular attribute. A real-time score is provided indicating a likelihood of fraud for the new transaction, wherein the score is based at least in part on the fraud score generated using the aggregate transaction data.", [ABSTRACT]).

Claims 12 - 20. (Canceled)
  
Regarding claim 25:
The combination of Luk and Faith disclose all the limitations of claim 21:
Luk further teaches:
wherein the operations further comprise: identifying a first subset of the rules as Input/Output bound (110 bound) rules; identifying a second subset of the rules as Central Processing Unit bound (CPU bound) rules; and executing the 1/0 bound rules separately from the CPU bound rules at least in part by executing the 1/0 bound rules with a first pool of threads and executing the CPU bound rules with a second pool of threads.  ("The generated scores are returned to the OSE 1114. The OSE 1114 may process client defined rules and transmit results to the USC 1110. The USC may transmit updated signatures to the signature database 1112, and a copy of the transaction may be forwarded to a reporting history database 1118.", [56]) and ("A processing system 1854 labeled CPU (central processing unit) (e.g., one or more computer processors), may perform calculations and logic operations required to execute a program. A processor-readable storage medium, such as read only memory (ROM) 1856 and random access memory (RAM) 1858, may be in communication with the processing system 1854 and may contain one or more programming instructions for performing the method of implementing and enterprise data management system.", [75]).

Regarding claim 26:
The combination of Luk and Faith disclose all the limitations of claim 21:
Faith further teaches:
wherein: at least some of the rules that are configured for parallel execution are the I/O bound rules; the I/0 bound rules, when executed, load data from sources outside the first graph via one or more electronic network components; and the CPU bound rules, when executed, do not load data from sources outside the first graph via the one or more electronic network components.  ("Embodiments of the invention provide the further technical advantage of enabling parallel execution of the disclosed methods. In some embodiments, the methods disclosed may be divided into separate map and reduce phases. The map phase may be used to take a key-value pair and transform it from one domain to another domain. The reduce phase may be used to combine some or all values sharing the same key into a single value in the same domain. Dividing a method into map and reduce phases allows the method to be executed in parallel using a large cluster of computers, enabling the method to scale to very large amounts of data.", [065]), the several executions may occur with data sources apart from the first graph as detailed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Luk to incorporate the teachings of Faith because Luk would be more efficient if it were to assemble all of the sought after rules without their respective so called "containers" from which they originated (i.e., their non-rule related transaction data) as done in Faith (Figure 2 to Faith depicts a "second graph" which separated the rules from their "containers" (i.e., their transactions) by putting transaction data and rule data into separate dBases for processing purposes.
Regarding claim 29:
The combination of Luk and Faith disclose all the limitations of claim 27:
Luk further teaches:
identifying a first subset of the rules as Input/Output bound (110 bound) rules; identifying a second subset of the rules as Central Processing Unit bound (CPU bound) rules; and executing the 110 bound rules separately from the CPU bound rules at least in part by executing the 110 bound rules with a first pool of threads and executing the CPU bound rules with a second pool of threads; wherein: at least some of the rules that are configured for parallel execution are the I/O bound rules; the 1/0 bound rules, when executed, load data from sources outside the first graph via one or more electronic network components; and the CPU bound rules, when executed, do not load data from sources outside the first graph via the one or more electronic network components. ("The generated scores are returned to the OSE 1114. The OSE 1114 may process client defined rules and transmit results to the USC 1110. The USC may transmit updated signatures to the signature database 1112, and a copy of the transaction may be forwarded to a reporting history database 1118.", [56]) and ("A processing system 1854 labeled CPU (central processing unit) (e.g., one or more computer processors), may perform calculations and logic operations required to execute a program. A processor-readable storage medium, such as read only memory (ROM) 1856 and random access memory (RAM) 1858, may be in communication with the processing system 1854 and may contain one or more programming instructions for performing the method of implementing and enterprise data management system.", [75]).

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Bobley (US11087409B1) - In a system and method for auditing transactions where a set of image based transactions are received over a communications network, and stored in a central data store, the set of image based transactions are associated with a unique identifier associated with a user. A transaction format is identified from the set of image based transactions, utilizing a processor to apply a preprocessing to the set of image based transaction based on the identifying. The preprocessed image based transactions are processed into a series of text based transactions, wherein each image based transaction has a related text based transactions and each text based transaction has a plurality of data representing the transaction. The plurality of data for each text based transaction is stored and a quality identifier is associated with each text based transaction. An identifier is applied to a text based transaction based on the quality identifier. 
Beck (US20170212731A1) -  An authoring tool may comprise a plurality of predefined functions displayed in a visual manner. A user may select functions from the predefined functions to create a logic map. The authoring tool may read metadata from a metadata store corresponding to the functions. The authoring tool may generate an intermediate language, and compile the metadata from the intermediate language to a desired language. The authoring tool may execute the logic map on data in a data management system.
Choudhuri (US8571982B2) - A multi-stage filtering process and system for fraud detection is disclosed. The multi-stage filtering process allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities. The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues. The invention allows for the fraud detection systems to maintain the capacity necessary to examine, at some level, if one or more of the transactions being processed by a financial institution are potentially fraudulent. The capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs associated with fraud detection systems without losing the ability to detect almost all of the fraudulent transactions occurring.
Subramanian (US7788195B1) -  Systems and methods for performing fraud detection. As an example, a system and method can be configured to build a set of predictive models to predict credit card or debit card fraud. A first predictive model is trained using a set of training data. A partitioning criterion is used to determine how to partition the training data into partitions. Another predictive model is trained using at least one of the partitions of training data in order to generate a second predictive model. The predictive models are combined for use in predicting credit card or debit card fraud.
Dominguez (US20110196791A1) - A system, apparatus, and method for reducing fraud in payment or other transactions by providing issuers with a warning that a transaction being processed for authorization is potentially fraudulent. In some embodiments, the present invention processes data obtained from a consumer authentication process that is used in card not present (CNP) transactions to determine characteristics or indicia of fraud from previous transactions. The characteristics or indicia of fraud can be used to generate a set of fraud detection rules or another form of fraud assessment model. A proposed transaction can then be evaluated for potential fraud using the fraud assessment model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694